OFFICE      OF THE AlTORNEY       GENERAL     OF TEXAS

                                   AUSTIN




Honorable F. T. Graham
County Attorney
Cameron County
Brovnsvllle,  Texas
Dear Sir:                              Opinion c---f\
                                                o. O-5302




                                                       floes     at the same

                                                      1943, requesting     the
opinion     of this    de                             ng QuestionaI
                                                       Judge     qualify
                                                      s office    as




                              duly qualified   Deputy District
                                otary Public vithout vacating
                                tg Dlstriat  Clerk?
                             B duly qualified  Deputy Tax Aueesu-
                            ualif’y as Botary Publia vithout vacat-
      lng his      office    aa Deputy Tax Aasessor-Collector4n
              We ausver your first and fourth questions In the af-
f irmative.    Your second and third questions am answered in the
negative.

              On dune 1, 1927, this department held, in an opinion
written     by Honorable H, Grady Chandler, Assistant Attorney
                                                                             834

Honorable   F.   T. Graham, page 2


General, that a county judge is not dlsquallfled  from holding
the offices  of county judge and notary public at the same time.
That opinion further states:
           "In opinion Ro. 178, rendered by this Depart-
     ment on January 10, 1513, it nas held that the of-
     fices of dlstrlct  clerk and county clerk and notary
     public are incompatible;    and, therefore, no one
     person could hold both at the same time.     The opin-
     ion does not state any reason why these offices
     are incompatible.    . . ."
            “It .ls stated   in Texas Jurisprudence,Volume
     31, page 345, Vunaer the constitutional     lnhlbltlon
     against the holding of two Incompatible offices        by
     one person, a notary 1s disqualified upon accept-
     ing   the office  of a county clerk, although it har
     k;;.l$d      that a county attorney may be a notary

          This department has repeatedly   held that the offloes
of county olerk, deputy county clerk, aietriat clerk and deputy
district clerk are incompatible vith the office   of notary pub-
lic ana that a person holding one of said offices   canuot at the
same time hold the offloe  of notary public.

            In Opinion Ilo. O-33 this         department held:
            0
                     you are respectfully   aavieea that it
     Is the'o;lLon      of this department that the Tax As-
     sessor-collector     and his deputies are not prohiblt-
     ed br law Proln holding the office      of Notary Public
     vhlle holding their offices       of Tax Assessor-Collect-
     or or as deputies of such office.”

            We enclose   herewith    copies     of opinion   #OS. O-33 and
O-4228.
                                                   Yours very truly